Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-13-00024-CV

                                IN THE INTEREST OF P.Y.M., A Child

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-PA-00373
                         Honorable Cathleen M. Stryker, 1 Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        We GRANT Viola C.’s attorney’s motion to withdraw.

        No costs will be assessed against the appellants because they are INDIGENT.

        SIGNED August 7, 2013.


                                                         _____________________________
                                                         Luz Elena D. Chapa, Justice




1
 This case was assigned to the 224th Judicial District Court of Bexar County, Texas, in which the Honorable Cathleen
M. Stryker is the presiding judge. However, the case was tried by and the final order was signed by the Honorable
Charles E. Montemayor, Associate Judge, appointed pursuant to section 201.201 of the Texas Family Code. See TEX.
FAM. CODE ANN. § 201.201, et seq. (West Supp. 2012).